DETAILED ACTION

1.	The Request for Continued Examination filed 11/21/2022 has been acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 15 recite the limitations “computing at least one of energy loss or power loss of the vehicle using the new vehicle loss coefficients and the effective velocity of the vehicle in the equation Pengout - PGravity - PAcc = PAero - PWhlDrag - Ploss; wherein Pengout is the power loss due to the energy output, PGravity is the power loss due to gravity, PAcc is the power loss due to acceleration of the vehicle, PAero is power loss due to aerodynamic drag, PWhlDrag is power loss due to wheel drag, and Ploss is post- engine powertrain losses” renders the claim indefinite; since:
There is insufficient antecedent basis for limitations “the equation”, “the energy output” in the claim.
It is not clear that how or by which way the engine output, gravity, acceleration of the vehicle, aerodynamic drag, wheel drag, post-engine powertrain losses are able to be obtained/defined in order to be used in the equation for computing the power loss of the vehicle?
The Applicant is required to clarify or to revise the claimed feature.

In claims 1, 7, and 15, The use of alternative expression “or” renders the claims indefinite because the expressions on either side of the “or” are not considered equivalent and cause uncertainty with respect to the scope of the claims.  Notes that the used equation is for computing the power loss of the vehicle; there is nothing which relates to the energy loss of the vehicle.
The Applicant is required to clarify or to revise the claimed feature.

Claim Interpretations
5.	Since the equation is used in the independent claims 1, 7 and 15 which just computes the power loss of the vehicle; therefore, the limitation “compute at least one of energy loss or power loss” can be examined either compute energy loss or power loss.  Then the power loss and the equation for computing the power loss will not take in the examination.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-20 are rejected under 35 USC 103 as obvious over Koebler et al. (US 2011/0313647 A1) in view of Breed et al. (US 2008/0154629 A1).
Regarding claim 1, Koebler teaches a method of operating a vehicle, comprising: receiving ambient air information [para. 0014 teaches the weather around the vehicle, present wind direction, the predicted wind direction for upcoming route segments, present wind velocity, the predicted wind velocity for upcoming route segments, current temperature, the predicted temperature for upcoming route segments, current air pressure, predicted air pressure for upcoming route segments may be acquired by measuring (e.g., from sensors)]; receiving distance to at least one vehicle in proximity to the vehicle [para, 0014 teaches the distance to/from other vehicle may be acquired by measuring (e.g., from sensors)] and receiving relative velocity information about at least one vehicle in proximity to the vehicle [para. 0148 teaches the information of one or more vehicles travelling one or more of the same route segment which would have been considered to be included the relative velocity information about at least one vehicle in proximity to the vehicle]; receiving road surface properties information [para. 0014 teaches present road conditions]; receiving wind velocity and direction information [para. 0014 teaches present wind direction, the predicted wind direction for upcoming route segments, present wind velocity, the predicted wind velocity for upcoming route segments]; computing an air density ratio factor using the ambient air information [para. 0099 teaches an equation which would have been well-known to include computing the air density ratio factor]; computing an aerodynamic drag ratio factor using the size, distance and relative velocity information [para. 0043 teaches external information may be used to determine forces acting on the vehicle (e.g., drag, wind resistance, tire resistance, etc.), the location of the vehicle relative to the destination (e.g., position, direction, etc.)]; computing a rolling resistance ratio factor using the road surface properties information [para. 0015 teaches the drag force due to rolling resistance of the vehicle, the weight of vehicle]; computing an effective velocity of the vehicle using the wind velocity and direction information [para. 0048 teaches the manner in which the vehicle is traveling (e.g., velocity, acceleration, etc.)]; combining at least one of the air density ratio factor, the aerodynamic drag ratio factor and the rolling resistance ratio factor with vehicle loss coefficients to determining new vehicle loss coefficients [para. 0038 teaches as will be apparent below, optimizing the power supplied to the engine typically means minimizing the energy loss from the vehicle, thereby increasing fuel efficiency; and para. 0097 teaches in general, any appropriate relationship between the information inputs, the speed (e.g., the applied power) and the required energy may be used to determine an optimized speed.  In some variations, the energy requirement may be calculated from aerodynamic information, rolling resistance, potential energy change due to road gradient and acceleration]; computing at least one of energy loss para. 0041 teaches In general, there are many ways to optimize energy efficiency, as described in more detail below.  As will be described, any of the methods, devices and system described herein may be used together, individually, or in different combinations]; and using the computed at least one of energy loss para. 0010 teaches By calculating and then averaging the efficient speed over a given route, the system can optimize energy usage within the driver's stated speed and range. The power management logic may determine energy efficiency over the course of a trip, based on current location and destination].
Koebler does not clearly teach such a method comprising receiving size about at least one vehicle. 
However, Breed teaches such a method further comprising receiving size about at least one vehicle [para. 0280 teaches the velocity, size and/or orientation of the vehicle are also important in determining what defensive action or reaction may be required…each vehicle will send a message identifying the approximate mass, velocity, orientation and/or other relevant information; furthermore, see para. 0247-249 which describe the type, size and mass of vehicle would be able obtained by many different ways such as devices, systems and/or methods].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Breed would have been recognized in the pertinent art of Koebler.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to utilize the devices, systems and/or method for detecting type, size and mass of proximity vehicles as taught by Breed invention into the computing system of Koebler for the purpose of computing energy/power loss in order to improve a fuel economy of the vehicle.
Regarding claim 2, as discussed in claim 1, notes para. 0046, Koebler invention further teaches weather sensors (e.g., temperature, air pressure, etc.).  Notes that weather sensors would have been well-known to include information about air temperature, air pressure and air humidity.
Regarding claim 3, see discussion in claim 2.
	Regarding claim 4, as discussed in claim 1, the modified Koebler further teaches wherein receiving size, distance and relative velocity information includes receiving information from a proximity sensor on the vehicle [para. 0050, Koebler teaches the power management system may use any of the sensors…as information inputs].
	Regarding claim 5, as discussed in claim 1, para. 0014 teaches the road conditions which would have been well-known to include the road surface properties information includes information about road wetness.
	Regarding claim 6, as discussed in claim 1, para. 0014 further teaches predicting at least one of motion of the vehicle relative to another vehicle [para. 0014], roadway conditions [para. 0014] or weather conditions [para. 0014].
	Regarding claim 7, see discussion in claim 1.
	Regarding claim 8, as discussed in claim 1, para. 0017, 0093, and 0097 [Koebler].
	Regarding claim 9, see rejection in claim 6; further see para. 0286 [Breed].
	Regarding claims 10-13, see discussion in claims 2-5.
	Regarding claim 14, as discussed in claim 5, para. 0014 teaches the road conditions which would have been well-known to include the road terrain property information includes information about road grade.
	Regarding claim 15, see discussion in claims 1-3, 7 and 8.
	Regarding claim 16, see discussion in claim 5.
	Regarding claim 17, see discussion in claim 6.
	Regarding claim 18, see discussion in claim 8.
	Regarding claim 19, see discussion in claim 14.
	Regarding claim 20, as discussed in claims 1-3; and para. 0124 which discloses the information may be available only when a telecommunication network (e.g., satellite, cellular, etc.) is available [Koebler].
	Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI.  A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.

Response to Arguments
9.	Applicant's Arguments/Remarks filed on November 21, 2022 have been fully considered but it is not persuasive.  
	The Applicant has amended the independent claims by adding the power loss equation and argued that there is no teaching or suggestion of the added power loss equation.
	Examiner agreed that.  Since, the power loss equation only can be used for computing the power loss of vehicle which is not relating to the energy loss of vehicle.
	Therefore, the limitation “compute at least one of energy loss or power loss” can be examined either compute energy loss or power loss.  
For the broadest examination, the Examiner will examine the limitation “compute energy loss of the vehicle using the new vehicle loss coefficients and the effective velocity of the vehicle”.   The power loss and power loss equation will not be taken in the examination.  
Therefore, Claims 1-20 continue to be rejected as set forth above.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
November 30, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 1, 2022